Name: Commission Regulation (EC) No 1837/1999 of 24 August 1999 fixing the production refund for olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities 25. 8. 1999L 224/8 COMMISSION REGULATION (EC) No 1837/1999 of 24 August 1999 fixing the production refund for olive oil used in the manufacture of certain preserved foods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organ- isation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular Article 20a thereof, (1) Whereas Article 20a of Regulation No 136/66/EEC provides for the granting of a production refund for olive oil used in the preserving industry; whereas under paragraph 6 of that Article, and without prejudice to paragraph 3 thereof, the Commission shall fix this refund every two months; (2) Whereas by virtue of Article 20a(2) of the abovemen- tioned Regulation, the production refund must be fixed on the basis of the gap between prices on the world market and on the Community market, taking account of the import charge applicable to olive oil falling within CN subheading 1509 90 00 and the factors used for fixing the export refunds for those olive oils during the reference period; whereas it is appropriate to take as a reference period the two-month period preceding the beginning of the term of validity of the production refund; (3) Whereas the application of the above criteria results in the refund being fixed as shown below, HAS ADOPTED THIS REGULATION: Article 1 For the months of September and October 1999, the amount of the production refund referred to in Article 20a(2) of Regu- lation No 136/66/EEC shall be EUR 44,00/100 kg. Article 2 This Regulation shall enter into force on 1 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ 172, 30.9.1966, p. 3025/66. (2) OJ L 210, 28.7.1998, p. 32.